UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1486



GARY R. JONES,

                                              Plaintiff - Appellant,

          versus


SHAWN R. ARLEDGE; CITY OF CHESAPEAKE,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-98-482-2)


Submitted:   September 30, 1999           Decided:   October 5, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary R. Jones, Appellant Pro Se. Alan Brody Rashkind, FURNISS,
DAVIS, RASHKIND & SAUNDERS, Norfolk, Virginia; Thomas Jeffrey Salb,
BREEDEN, MACMILLAN & GREEN, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gary R. Jones appeals the district court’s order dismissing

his 42 U.S.C.A. § 1983 (West Supp. 1999) action, following a jury

trial.    On appeal, Jones alleges his counsel was ineffective.

Because claimants are not entitled to counsel in a § 1983 action,

there is no right to constitutionally effective counsel.       See

Sanchez v. United States Postal Serv., 785 F.2d 1236, 1237 (5th

Cir. 1986); Nicholson v. Rushen, 767 F.2d 1426, 1427 (9th Cir.

1985).   Accordingly, we affirm the judgment of the district court.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2